Citation Nr: 0018386	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO which granted service connection for bilateral defective 
hearing and assigned a noncompensable rating for this 
disability, effective July 30, 1998.  In November 1999 the 
veteran appeared and gave testimony at an RO hearing before 
the undersigned Board member.  A transcript of this hearing 
is of record.  

At the November 1999 hearing , the veteran raised the issue 
of service connection for tinnitus.  Since this issue has not 
developed and certified for appeal, it is referred to the RO 
for all appropriate action.  Only the issue listed on the 
title page of this decision is before the Board for appellate 
consideration at this time.  


FINDING OF FACT

The veteran has level II auditory acuity in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective 
hearing has not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 4.85, Diagnostic Code 6100-
6110 (effective prior to June 10, 1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100-6110 (effective on and subsequent to 
June 10, 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient treatment record reflects occasional treatment 
and evaluation in 1997 and 1998 for sensorineural hearing 
loss in both ears.  In July 1998 the veteran was afforded a 
VA audiometry examination for purposes of assessing the 
possible benefit from hearing aids. (Such an audiometry 
evaluation is not suitable for purposes of assessing 
disability due to hearing loss.)  

On a September 1998 VA audiometry examination conducted for 
assessing the severity of the bilateral defective hearing, 
the veteran had pure tone thresholds of 25, 60, 70, and 85 
decibels in the right ear and, 25, 60, 80, and 90 decibels in 
the left ear at 1000, 2000, 3000, and 4000 Hertz.  The 
average four-frequency pure tone threshold in the right ear 
was 60 decibels and the average four-frequency pure tone 
threshold in the left ear was 64 decibels.  The veteran had 
96 percent speech discrimination in the right ear and 94 
percent in the left ear.  The examiner commented that the 
veteran's hearing in both ears was within normal limits up to 
1000 Hertz and he had mild to severe sensorineural loss from 
1500 to 8000 Hertz in both ears.  

During a November 1999 RO hearing before the undersigned 
Board member the veteran said that he was unable to hear 
certain sounds even with a hearing aid.  He said that this 
was a problem in both ears.  He said that he had difficulty 
hearing low toned voices and he also had difficulty hearing 
whistles, horns, and sirens.  The veteran said that he had 
had this difficulty for 30 years.  At the close of the 
hearing the veteran's representative requested that he be 
accorded a new VA audiometric examination to ascertain if he 
had compensable bilateral defective hearing under the new 
rating criteria.  


II. Legal Analysis.  

Initially, the Board notes that the veteran's claim for an 
increased (compensable) rating for bilateral defective 
hearing is well grounded within the meaning of 38 
U.S.C.A.§ 5107(a) in that it is not implausible.  All 
relevant facts have been developed and no further assistance 
to the veteran is required to comply with the duty to assist 
him in the development of this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The portion of the VA rating schedule concerning diseases of 
the ear was amended effective June 10, 1999.  The Court has 
held that. When a change occurs in an applicable statute or 
regulation after a claim has been filed, but before a final 
decision has been rendered, the VA must apply the version of 
the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized the VA to provide otherwise and the VA has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the amendments to the disability ratings for 
diseases of the ear made no substantive change and the rating 
criteria for the evaluation of this veteran's bilateral 
defective hearing remained identical.  Accordingly, a further 
VA audiometric examination as requested in the November 1999 
Board hearing is not in order.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110.  

On VA audiometric examination conducted for purposes of 
evaluation of the veteran's hearing loss in September 1998, 
the veteran's auditory acuity in the right ear equated to 
level II.  His auditory acuity in the left ear also equated 
to level II.  These findings correspond to a noncompensable 
rating for bilateral defective hearing.  

The veteran has asserted that he should be compensated for 
his diminished hearing in frequencies greater than 6000 
Hertz.  However, as noted above, the VA regulations provide 
for a disability rating for defective hearing based on 
hearing loss in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  Any hearing loss in frequencies above 6000 Hertz is 
not relevant to the evaluation of hearing loss.  See 
38 C.F.R. § 4.85(d).  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral defective hearing is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

